UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Active Midcap Fund September 30, 2014 (Unaudited) Common Stocks99.5% Shares Value ($) Automobiles & Components1.4% Lear 75,700 Banks5.3% BancorpSouth 199,300 4,013,902 BankUnited 19,700 600,653 Comerica 97,700 4,871,322 Fifth Third Bancorp 101,900 2,040,038 KeyCorp 533,700 7,114,221 Regions Financial 110,000 1,104,400 SunTrust Banks 152,700 5,807,181 Capital Goods10.8% Hexcel 86,000 a 3,414,200 Huntington Ingalls Industries 71,000 7,398,910 L-3 Communications Holdings 41,000 4,875,720 Lennox International 79,900 6,141,913 Lincoln Electric Holdings 86,200 5,959,437 Masco 31,500 753,480 Rockwell Automation 29,700 3,263,436 SPX 64,400 6,049,092 Textron 152,700 5,495,673 Trinity Industries 112,600 5,260,672 WABCO Holdings 34,000 a 3,092,300 Commercial & Professional Services.7% Manpowergroup 49,800 Consumer Durables & Apparel2.6% Deckers Outdoor 47,800 a 4,645,204 Hanesbrands 73,900 7,939,816 Consumer Services1.9% Starwood Hotels & Resorts Worldwide 10,000 b 832,100 Wyndham Worldwide 99,900 8,117,874 Diversified Financials5.9% Affiliated Managers Group 15,100 a 3,025,436 Moody's 91,200 8,618,400 Navient 130,800 2,316,468 T. Rowe Price Group 100,300 7,863,520 Waddell & Reed Financial, Cl. A 123,700 6,394,053 Energy5.4% Chesapeake Energy 212,000 4,873,880 Denbury Resources 134,000 2,014,020 Dril-Quip 24,800 a 2,217,120 EQT 78,500 7,185,890 Kosmos Energy 121,000 a 1,205,160 Marathon Petroleum 20,300 1,718,801 SM Energy 87,400 6,817,200 Food & Staples Retailing1.8% Kroger 168,100 Food, Beverage & Tobacco3.8% Constellation Brands, Cl. A 10,600 a 923,896 Hershey 24,500 2,338,035 Monster Beverage 89,700 a 8,222,799 Tyson Foods, Cl. A 174,800 6,881,876 Health Care Equipment & Services7.5% Align Technology 54,200 a 2,801,056 Boston Scientific 579,400 a 6,842,714 C.R. Bard 50,800 7,249,668 CareFusion 69,000 a 3,122,250 Cigna 18,500 1,677,765 DENTSPLY International 34,000 1,550,400 Health Net 160,800 a 7,414,488 Hill-Rom Holdings 80,200 3,322,686 Teleflex 20,200 2,121,808 Household & Personal Products1.6% Energizer Holdings 62,600 Insurance1.6% Reinsurance Group of America 25,000 2,003,250 RenaissanceRe Holdings 25,900 2,589,741 Unum Group 90,300 3,104,514 Materials4.8% Cabot 50,500 2,563,885 Commercial Metals 190,900 3,258,663 International Flavors & Fragrances 34,100 3,269,508 Packaging Corporation of America 50,400 3,216,528 Scotts Miracle-Gro, Cl. A 91,800 5,049,000 Worthington Industries 148,900 5,542,058 Media.4% Starz, Cl. A 50,900 a Pharmaceuticals, Biotech & Life Sciences6.3% Agilent Technologies 107,500 6,125,350 Charles River Laboratories International 81,100 a 4,844,914 Covance 62,300 a 4,903,010 Mettler-Toledo International 29,200 a 7,478,996 Myriad Genetics 51,000 a,c 1,967,070 United Therapeutics 37,100 a 4,772,915 Real Estate4.4% Corrections Corporation of America 195,679 b 6,723,530 General Growth Properties 45,600 b 1,073,880 HCP 163,600 b 6,496,556 Host Hotels & Resorts 172,800 b 3,685,824 Kimco Realty 37,900 b 830,389 Potlatch 57,500 b 2,312,075 Retailing7.3% AutoZone 4,600 a 2,344,436 Bed Bath & Beyond 113,600 a 7,478,288 Dollar General 67,500 a 4,124,925 GameStop, Cl. A 114,200 c 4,705,040 Macy's 83,600 4,863,848 O'Reilly Automotive 54,000 a 8,119,440 PetSmart 44,900 3,147,041 Semiconductors & Semiconductor Equipment3.6% International Rectifier 101,800 a 3,994,632 Micron Technology 208,200 a 7,132,932 Skyworks Solutions 104,000 6,037,200 Software & Services9.6% ANSYS 50,400 a 3,813,768 CA 186,000 5,196,840 Computer Sciences 64,800 3,962,520 Convergys 27,100 482,922 Conversant 120,400 a 4,123,700 DST Systems 69,900 5,866,008 FactSet Research Systems 23,900 c 2,904,567 Fiserv 92,500 a 5,978,738 Intuit 104,300 9,141,895 NeuStar, Cl. A 63,500 a,c 1,576,705 VeriSign 48,100 a 2,651,272 Technology Hardware & Equipment4.8% ARRIS Group 102,000 a 2,892,210 Brocade Communications Systems 225,200 2,447,924 Harris 10,500 697,200 Juniper Networks 69,600 1,541,640 NetApp 160,900 6,912,264 SanDisk 86,800 8,502,060 Transportation3.8% Alaska Air Group 77,600 3,378,704 Copa Holdings, Cl. A 19,900 2,135,071 Kirby 18,100 a 2,133,085 Old Dominion Freight Line 19,800 a 1,398,672 Southwest Airlines 269,100 9,087,507 Utilities4.2% AES 94,600 1,341,428 AGL Resources 73,400 3,768,356 Entergy 99,300 7,678,869 IDACORP 8,400 450,324 Wisconsin Energy 159,800 6,871,400 Total Common Stocks (cost $397,905,777) Other Investment.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $67,157) 67,157 d Investment of Cash Collateral for Securities Loaned1.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $9,187,821) 9,187,821 d Total Investments (cost $407,160,755) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Security, or portion thereof, on loan. At September 30, 2014, the value of the fund's securities on loan was $8,883,095 and the value of the collateral held by the fund was $9,187,821. d Investment in affiliated money market mutual fund. At September 30, 2014, net unrealized appreciation on investments was $78,470,377 of which $88,564,733 related to appreciated investment securities and $10,094,356 related to depreciated investment securities. At September 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 10.8 Software & Services 9.6 Health Care Equipment & Services 7.5 Retailing 7.3 Pharmaceuticals, Biotech & Life Sciences 6.3 Diversified Financials 5.9 Energy 5.4 Banks 5.3 Materials 4.8 Technology Hardware & Equipment 4.8 Real Estate 4.4 Utilities 4.2 Food, Beverage & Tobacco 3.8 Transportation 3.8 Semiconductors & Semiconductor Equipment 3.6 Consumer Durables & Apparel 2.6 Consumer Services 1.9 Money Market Investments 1.9 Food & Staples Retailing 1.8 Household & Personal Products 1.6 Insurance 1.6 Automobiles & Components 1.4 Commercial & Professional Services .7 Media .4 † Based on net assets. The following is a summary of the inputs used as of September 30, 2014 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 474,241,083 - - Equity Securities - Foreign Common Stocks+ 2,135,071 - - Mutual Funds 9,254,978 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J.
